Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-7, 9-19, 21-23 are allowed because the prior art of records does not teach or suggest a redox-active charge tag labeled nucleotide as claimed in claims 1 and 19, wherein the redox-active charge tag is selected from the group consisting of zinc tetrabenzoporphyrin, cobalt phthalocyanine, tris-(2,2'-bipyrimidine)ruthenium, 4-ferrocenylbenzyl alcohol, 5-(4- hydroxymethylphenyl)- 10,15,20-trimesitylporphinatozinc(II), and a redox-active calixarene; or the method of claim 7 as claimed wherein "...while the one of the labeled nucleotides is associated, applying a charging voltage to the electrically conductive channel, thereby initiating a redox reaction between the nucleotide-specific redox-active charge tag and the electrically conductive channel to alter a charge state of the nucleotide-specific redox-active charge tag; and Appln. S.N. 16/626,425Amdt. dated August 10, 2022Docket No. IP-1670-USPage 9 of 11in response to the redox reaction, applying a reading voltage to the electrically conductive channel, thereby detecting a response of the electrically conductive channel...."

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        20 August 2022